In an action to recover damages for breach of contract, order denying defendant’s motion to change the place of trial from Suffolk county to Onondaga county reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The action is transitory and should be tried in the county where the contract was made; and it appears that a large number of material witnesses reside in Onondaga county. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.